DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2021 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 7-9, and 12-14 are objected to because of the following informalities:  
Claim 4, lines 5 and 6, “sizeof”, should be, --size of--.
Claim 7, line 1, “the changing”, should be, --the changing a length of the second control error interval--.  
Claim 8, line 1, “the changing”, should be, --the changing a length of the second control error interval--.
Claim 9, line 1, “the transmitting”, should be, --the transmitting the first data packet to the wireless power receiver--.
Claim 9, line 4, “sizeof”, should be, --size of--.
Claim 12, line 1, “the determining”, should be, --the determining the size of the first data packet--.

Claim 14, line 1, “the changing”, should be, --the changing a length of the second control error interval--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 13, and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a data packet” on line 2.  This limitation is unclear.  “A data packet” is unclear because “the first data packet” is recited on line 1, so it is not clear if “a data packet” is a different data packet, or “the first data packet”. 
Claims 13 and 14 recite the limitation "the changing" on line 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. US 2021/0194296, in view of Martchovsky US 2019/0052117
Regarding Claim 1, Jo teaches a method of transmitting data by a wireless power transmitter in a wireless power transmission system, the method comprising: 
receiving, from a wireless power receiver within a first control error interval, a first control error packet including a control error value for power transmitted from the wireless power transmitter (The control error value may be included in a control error packet received in the power transfer phase, refer to [0030]).
An alternate embodiment of Jo teaches determining a size of a first data packet, based on a length of the first control error interval; and transmitting the first data packet within the first control error interval to the wireless power transmitter (The wireless power reception device may determine the point in time at which the average received power needs to be calculated and the point in time at which the received power packet is transmitted based on the control error packet transmission period T_interval, the window size T_window, and the window offset T offset. In addition, the wireless power reception device may also determine the time at which a control error packet needs to be received based on the control error packet transmission period T_interval, the window size T_window, and the window offset T offset., refer to [0221]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by an alternate embodiment of Jo with the method of transmitting data by a wireless power transmitter in a wireless power transmission system of Jo in order to efficiently communicate during wireless power transmission.  The combined embodiments of Jo are silent regarding transmitting the first data packet to the wireless power receiver.
Martchovsky teaches transmitting the first data packet to the wireless power receiver (transmitter 102 can provide a response packet 220 when control error packet 210 is received.  FIG. 5 illustrates a communications sequence between receiver packets and transmit packets according to the Qi standard.  As illustrated in FIG. 5, once a packet 210 is received by transmitter 102, it can send an acknowledgment 220.  However, as discussed above, the response packet 220 from transmitter 102 is limited to an acknowledgment packet (ACK, NAK, or ND).  Transmitter 102 may also terminate power upon receipt of an End Power Transfer packet, an unknown packet, or if a packet 210 is not received within a termination time of the first packet 210, refer to [0034]  The size of the data package is limited by the length of the control error interval, which is the length of time between the beginning of the transmission of a first CEP and the beginning of the transmission of a second CEP, so therefore the data package length can be no longer that the difference between the length of the control error interval and the control error packet.)
Therefore, it would have been obvious to one of ordinary skill in the art at the 
Regarding Claim 2, the combination of the embodiments of Jo and Martchovsky teaches all of the limitations of Claim 1 above and further teaches wherein the size of the first data packet is determined based on a size of a data packet received from the wireless power transmitter before the first control error packet is received (refer to [0221] of Jo and [0034] of Martchovsky).
Regarding Claim 3, the combination of the embodiments of Jo and Martchovsky teaches all of the limitations of Claim 1 above and further teaches wherein the size of the first data packet varies depending on the length of the first control error interval (refer to [0221] of Jo and [0034] of Martchovsky).
Regarding Claim 4, the combination of the embodiments of Jo and Martchovsky teaches all of the limitations of Claim 1 above and further teaches after the receiving, further comprising receiving a second data packet from the wireless power receiver within the first control error interval, wherein the size of the first data packet is determined based on a size of the first control error packet and a size of the second data packet (refer to [0221] of Jo and [0034] of Martchovsky).
Regarding Claim 6, the combination of the embodiments of Jo and Martchovsky teaches all of the limitations of Claim 1 above and further teaches after the receiving, further comprising: changing a length of a second control error interval, based on at least one of the control error value and the length of the first control error interval; and 
Regarding Claims 7, the combination of the embodiments of Jo and Martchovsky teaches all of the limitations of Claim 6 above and further teaches wherein the changing a length of the second control error interval further comprises increasing the length of the second control error interval based on that the control error value is within a pre-set range (refer to [0221] of Jo and [0034] of Martchovsky).
Regarding Claim 8, the combination of the embodiments of Jo and Martchovsky teaches all of the limitations of Claim 6 above and further teaches wherein the changing a length of the second control error interval further comprises decreasing the length of the second control error interval based on that the control error value is out of a pre- set range (refer to [0221] of Jo and [0034] of Martchovsky).
Regarding Claim 9, the combination of the embodiments of Jo and Martchovsky teaches all of the limitations of Claim 1 above and further teaches comprising: receiving a response packet for the first data packet from the wireless power receiver within a second control error interval; adjusting a size of a third data packet, based on the response packet; and transmitting the third data packet to the wireless power receiver (refer to [0221] of Jo and [0034] of Martchovsky).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. US 2021/0194296, in view of Martchovsky US 2019/0052117, and in further view of Gurijala US 10,236,031.
Regarding Claim 5, the combination of the embodiments of Jo and Martchovsky teaches all of the limitations of Claim 4 above, however is silent wherein the first data packet is an auxiliary data transport (ADT) data packet, and the second data packet is a data stream response (DSR) data packet.
Gurijala teaches wherein the first data packet is an auxiliary data transport (ADT) data packet, and the second data packet is a data stream response (DSR) data packet (refer to Col. 56 lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Gurijala with the method of transmitting data by a wireless power transmitter in a wireless power transmission system of the combination of the embodiments of Jo and Martchovsky in order to efficiently communicate during wireless power transmission.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. US 2021/0194296.
Regarding Claim 10, Jo teaches a method of transmitting data by a wireless power receiver in a wireless power transmission system, the method comprising: 
transmitting, to a wireless power transmitter within a first control error interval, a first control error packet including a control error value for power transmitted from the wireless power transmitter (The control error value may be included in a control error packet received in the power transfer phase, refer to [0030]).  
An alternate embodiment of Jo teaches determining a size of a first data packet, based on a length of the first control error interval; and transmitting the first data packet within the first control error interval to the wireless power transmitter (The wireless power reception device may determine the point in time at which the average received power needs to be calculated and the point in time at which the received power packet is transmitted based on the control error packet transmission period T_interval, the window size T_window, and the window offset T offset. In addition, the wireless power reception device may also determine the time at which a control error packet needs to be received based on the control error packet transmission period T_interval, the window size T_window, and the window offset T offset., refer to [0221]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by an alternate embodiment of Jo with the method of transmitting data by a wireless power transmitter in a wireless power transmission system of Jo in order to efficiently communicate during wireless power transmission.
Regarding Claim 11, the combined embodiments of Jo teaches all of the limitations of Claim 10 above and further teaches wherein the size of the first data packet varies depending on the length of the first control error interval  (refer to [0221]).
Regarding Claim 12, the combined embodiments of Jo teaches all of the limitations of Claim 10 above and further teaches before the determining the size of the first data packet, further comprising: determining the length of the first control error interval, based on the control error value; and transmitting to the wireless power 
Regarding Claim 13, the combined embodiments of Jo teaches all of the limitations of Claim 12 above and further teaches wherein the changing a length of the second control error interval further comprises increasing the length of the second control error interval based on that the control error value is within a pre-set range (refer to [0221]).
Regarding Claim 14, the combined embodiments of Jo teaches all of the limitations of Claim 12 above and further teaches wherein the changing a length of the second control error interval further comprises decreasing the length of the second control error interval based on that the control error value is out of a pre- set range (refer to [0221]).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. US 2021/0194296, in view of Martchovsky US 2019/0052117, and in further view of Gurijala US 10,236,031.
Regarding Claim 15, the combined embodiments of Jo teaches all of the limitations of Claim 12 above, however is silent wherein at least one of the first data packet and the second data packet is an auxiliary data transport (ADT) data packet.
Gurijala  teaches wherein at least one of the first data packet and the second data packet is an auxiliary data transport (ADT) data packet (refer to col. 56 lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Gurijala 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BRIAN K BAXTER/Examiner, Art Unit 2836
30 September 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836